Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are cancelled, claims 16-27 are pending, and claims 16-17, 21-22, and 25 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Garnett (US 6,648,250).
With respect to claim 16, Garnett discloses a method of distributing bedding material in a farm structure housing farm animals (abstract), comprising the steps of: providing a spreader apparatus (figures 4 and 5) formed as a loader bucket (#12) with spinners (48 and 50) supported at lateral ends of the loader bucket (see figure 4) to receive said bedding material from internally of said loader bucket for distribution externally of said loader bucket (abstract); loading a supply of said bedding material into said loader bucket and transporting said bedding material to said farm structure where distribution is desired (abstract, field of invention); and feeding said bedding material onto at least one of said spinners (abstract) while said at least one of said spinners is rotated to distribute said bedding material along a distribution path that extends from directly forwardly of said loader bucket, and parallel to a direction of travel of said spreader apparatus (as seen by the arrows 24 and 26 in figure 1, see column 2 row 65 through column 3 row 7; the direction being 28 and the material distributed to the sides as shown by 24, and thus parallel to the direction of travel) to directly laterally of the side of said loader bucket corresponding to said at least one of said spinners (as seen in figure 5, the front opening of 70a and the side opening at 70b allowing for the application of the bedding, figure 1, discloses the arrows 24 and 26, being the front of the vehicle/hopper in which material is provided).
With respect to claim 21, Garnett discloses a method of distributing material in a farm structure (abstract, field of invention), comprising the steps of: providing a spreader apparatus formed as a loader bucket (12) with spinners (48 and 50) , including spinner blades (the two spinners 48, 50 which are spinner discs having throwing vanes or blades: column 3 rows 30-35), supported at lateral ends of the loader bucket (figure 4) to receive said bedding material from internally of said loader bucket for distribution externally of said loader bucket (figures 4 and 5, material applied into the top opening is applied via gravity through holes on the bottom to the spinners); loading a supply of said bedding material into said loader bucket and transporting said bedding material to said farm structure where distribution is desired (abstract/ field of invention); feeding said bedding material onto said spinner blades while said spinners are rotated to distribute said bedding material along a distribution path that extends from directly forwardly of said loader bucket to directly laterally of opposing sides of said loader bucket when both said spinners are operated simultaneously (as seen in figure 5, the front opening of 70a and the side opening at 70b allowing for the application of the bedding, figure 1, discloses the arrow 28, being the front of the vehicle/hopper in which material is provided); and defining said distribution path by a first boundary member that is located on an interior side of each respective said spinner (figures 4 and 5, there being a wall between both spinners acting as a boundary on the interior of the device), and by a high baffle having a height dimension that is at least equal to a corresponding height dimension of said spinner blades (figure 5, the baffle wall being the wall at the noted back between the bottom of 12 and the bottom of area beneath the spinners, essentially being the back wall), said high baffle being positioned outboard of each respective spinner to limit a laterally outward portion of said distribution path (as it limits the spray of material to the back, and by being laterally to the side of the spinner, material from a back/side direction as well), said first boundary member being oriented with a forward end closer to a centerline of said loader bucket (being the middle wall between each spinner near the center of 12) than a rearward end of said first boundary member so that the first boundary member is not parallel with said centerline of said loader bucket (the noted walls being perpendicular to the centerline of the bucket, as there are sides to 60, further in figure 5, there being side walls to the area about the spinners opposite that of 70a/70b) , said first boundary member establishing said distribution path for said bedding material that is forwardly and laterally inwardly from each respective said spinner (as it prevents material from going backwards or towards the middle of 12 but establishes the movement of bedding material only through the side and front of the device), whereby said distribution path includes being parallel to a direction of travel of said spreader apparatus (as seen by the arrows 24 and 26 in figure 1, see column 2 row 65 through column 3 row 7, the direction of travel being 28, and the path being to the sides of said 28, and thus parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnett in view of Pohlmann (U.S. 8,029,347).

With respect to claim 17, 22, and 25, Garnett discloses the method of claim 16 and 21 (and with respect to claim 25, the entirety of the claim other then this portion in the rejection of claim 22) and discloses the blades of the spinners, but fails to disclose placing a low baffle having a height less than a corresponding height of blades on said spinners circumferentially around each said spinner so that said low baffle deflects a portion of said bedding material upwardly above said low baffle into a discharge path of said bedding material from said spinner blades  extending above said low baffle to create a pattern of said bedding material providing a uniform layer of said bedding material across said distribution path of the spreader apparatus. Application of the material in a uniform manner, is disclosed by Becker “a thing and even layer of material in the stalls” understood as being layered straw as applied in the prior art (see field of invention and background).
Pohlmann discloses, rotating spinner (figure 7, #106) with blades (102) and a baffle wall (#146) which is noted lower then the blade heights (heights of 102), disclosing column 7 rows 48-67 and column 8 rows 40-45, that such side shields are utilized to control the angle of spread of which the material is provided as well as being used to compensate for side wind and or slope effects. Noting, in figure 7, the walls of 146, have a lowest portion which extends entirely about the edge of 130 that is about the open side of the spinner. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lower baffle (shield) such as Pohlmann into the system of Garnett about the spinner, such a combination would allow the system of Becker to further control the angle of which the material is spread as well as compensate for any slope effects to the system when applying material from a spinner. Noting, that the baffle of Pohlmann is understood deflecting the material, as material is applied to the inside of the baffle, some might get caught at the baffle but material would be applied over the baffle, as it controls the angle of the spread, i.e. angles the spread over. Noting that Garnett has a lower baffle about it 69 but not disclosing any specific details there-of. 
With respect to claim 18, See above rejection of claim 21, wherein Garett discloses the step of: defining said distribution path with a first boundary member that is located on an interior side of each respective said spinner, said first boundary member being oriented with a forward end closer to a centerline of said loader bucket than a rearward end of said first boundary member so that the first boundary member is not parallel with said centerline of said loader bucket, said first boundary member providing said distribution path for said bedding material that is forwardly and laterally inwardly from each respective said spinner.
With respect to claims 19, 23, and 26 Garett as modified discloses further comprising the step of: further defining said distribution path with a high baffle (the noted wall about back and middle of the spinners)  that is positioned rearwardly of said low baffle (as the low baffle is in the space between the noted high baffle and first boundary member, the high baffle being behind the low baffle, and thus rearward of it as the first boundary is taken as the front of the device) and has a height dimension that is at least equal to a corresponding height dimension of said spinner blades (as the noted wall is higher then the spinner blades), said high baffle is positioned outboard of each respective spinner to limit a laterally outward portion of said distribution path (the outer back wall, which is noted outboard of the spinner and limits lateral spray to that side, as it extends past the midway point of the spinner),
With respect to claims 20, 24, and 27 Garett as modified discloses said loader bucket is formed in a V- shaped (figures 4-5) configuration with a lower apex (bottom of the V), said loader bucket further having openings therein for discharge of said bedding material from said loader bucket (the openings at the bottom), said method further comprising the step of: positioning said spinners below said apex (figures 4-5, the spinners are positioned beneath the apex and to its side) to receive said bedding material from said openings above said spinners (as seen in figures 4 and 5, the noted openings being beneath 40/42, i.e. formed beneath them, as sown being the dotted lines in figure 4 beneath the augers), and to permit said spinners to operate simultaneously to  establish said distribution path forwardly and laterally to both sides of said loader bucket (as noted in figures 4-5, the spinners housing are to the sides of the hopper and apply material to both the sides and the front, both moving simultaneously, column 3 rows 40-45).
Response to Arguments/Amendments
	The Amendment filed (06/22/2022) has been entered. Currently claims 1-15 are cancelled, claims 16-27 are pending, and claims 16-17, 21-22, and 25 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (03/23/2022). Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicants first argument is that the prior art does not disclose the application of the bedding material along a distribution path that extends from directly forwardly of said load bucket, and parallel to a direction of travel of said spreader apparatus to directly laterally of the side of said loader bucket. Examiner disagrees, as shown in figure 1 of Garnett (and discussed in column 2 row 65 through column 3 row 7) material is supplied both in front of and to the direct lateral side of said bucket, and upon travel along the direction of arrow 8, the material is supplied to the sides and thus is parallel to a direction of travel as the material is supplied both in front and to the sides of the bucket. Applicant further argues that the reference of Garnett is used to spread bedding material in a dairy barn where applicants is for the use with chicken bedding, this is not claimed. Applicants next argument is drawn towards the 103, in which a further defined low baffle is claimed and disclosed by Garnett in view of Pohlmann, applicant makes arguments towards amendments made to claims 17, 22, and 25 but no specific amendments were made further defining the low baffle or structure is noted made. The noted low baffle disclosed by Pohlmann is under the height of the spinner and is noted in the combination creating the uniform layer of bedding material as claimed. Applicant makes arguments towards a lack of “uniform flow” being disclosed in the prior art, but the claims do not require there being a uniform flow both laterally and directly forwardly of the bucket. Applicant further argues towards an alignment of the lower baffle with that of a part of the spinner blade, this is not claimed. Lastly, applicant argues that Pohlman does not deflect the straw upwardly, this is not claimed, and furthermore, such upward deflection would be understood as occurring, as material coming from the spinner that hits said baffle would be deflected up and over said deflector (as it does not pass through said material barrier of the baffle). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752